UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4766
JACQUELINE SPIVEY, a/k/a Vamp,
               Defendant-Appellant.
                                       
            Appeal from the United States District Court
         for the District of South Carolina, at Spartanburg.
               Henry M. Herlong, Jr., District Judge.
                             (CR-00-752)

                      Submitted: April 30, 2002

                       Decided: June 3, 2002

   Before LUTTIG, MICHAEL, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Janis Richardson Hall, Greenville, South Carolina, for Appellant.
Elizabeth Jean Howard, OFFICE OF THE UNITED STATES
ATTORNEY, Greenville, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. SPIVEY
                              OPINION

PER CURIAM:

  Jacqueline Spivey appeals her conviction of conspiracy to possess
with intent to distribute over fifty grams of cocaine base, in violation
of 21 U.S.C. § 846 (West 1994), and her sentence of 151 months’
imprisonment. Spivey’s attorney filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), briefing two issues, but
concluding there was no error. We affirm.

   Prior to accepting Spivey’s guilty plea, the district court engaged
in a thorough colloquy held pursuant to Fed. R. Crim. P. 11. During
the Rule 11 hearing, the district court established Spivey’s compe-
tence and satisfaction with her attorney, explained what constitutional
rights she was relinquishing by pleading guilty, established she under-
stood and reviewed the charges filed against her, informed her of the
elements of the offenses and the mandatory minimum and possible
maximum punishments, and explained the Sentencing Guidelines and
supervised release. Spivey acknowledged her guilt and stated no
promises had been made in exchange for her plea. The district court
found a factual basis supported the charge and accepted the plea,
which Spivey signed. Consequently, we find no error surrounding the
Rule 11 hearing. See United States v. DeFusco, 949 F.2d 114, 117,
120 (4th Cir. 1991).

   The district court sentenced Spivey to 151 months’ imprisonment,
which was within the range of 135-168 months calculated under the
Sentencing Guidelines and reflected a three level downward adjust-
ment for acceptance of responsibility. See U.S. Sentencing Guidelines
Manual §§ 2D1.1(c)(2), 3E1.1(a), (b) (2000). The statutory maximum
term of imprisonment was life imprisonment. See 21 U.S.C.A.
§ 841(b)(1)(A) (West 1999). Because Spivey’s sentence did not
exceed the maximum allowed by the Guidelines or statute, we will
not review the sentence. See United States v. Porter, 909 F.2d 789,
794 (4th Cir. 1990) (finding challenge to court’s exercise of discretion
in setting a sentence in a properly calculated guideline range not
addressable on appeal).

  As required by Anders, we have reviewed the entire record and
have found no meritorious issues for appeal. We therefore affirm
                        UNITED STATES v. SPIVEY                        3
Spivey’s conviction and sentence. This court requires that counsel
inform his client, in writing, of her right to petition the Supreme Court
of the United States for further review. If the client requests that a
petition be filed, but counsel believes that such a petition would be
frivolous, then counsel may move in this court for leave to withdraw
from representation. Counsel’s motion must state that a copy thereof
was served on the client. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                                            AFFIRMED